NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 19-1093
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                CARY LEE PETERSON,
                                             Appellant

                                   ________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                (D. N.J. 3-16-cr-00230-001)
                      District Judge: Honorable Anne E. Thompson
                                    ________________

                           Submitted Pursuant to LAR 34.1(a)
                                     July 10, 2020

                Before: McKEE, BIBAS, and FUENTES, Circuit Judges

                             (Opinion filed: October 8, 2020)

                                   ________________

                                       OPINION*
                                   ________________



McKEE, Circuit Judge


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant, Cary Peterson, appeals his conviction and sentence for securities

fraud and for making materially false and misleading statements about his publicly traded

company. While we construe pro se petitions liberally, pro se petitioners are not given

license to “flout procedural rules.”1 Nor can they expect appellate courts to comb

through a record they failed to provide. Accordingly, we must affirm the district court’s

judgment of conviction and sentence.

       During trial, the Government produced testimony from several witnesses who

testified about Peterson’s dishonesty and fraud. Peterson simply argued that he did not

intend to deceive or defraud anyone and that the alleged scheme was too complex for him

to have accomplished.2 That argument was obviously insufficient to raise a reasonable

doubt in the jurors’ minds.

       As an incarcerated, pro se petitioner, Peterson is offered some latitude in his

appeal considering his limited access to legal resources compared to represented

plaintiffs. The facts section of Peterson’s appellate brief alleges baseless and

unsubstantiated facts about the motivations of the prosecution and judges associated with

the case and claims Peterson was not tried by an impartial court.3 Peterson asserts the

criminal trial brought against him was a private prosecution despite being brought by the

Government. He also argues, without citing any support whatsoever, that he is somehow




1
  Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).
2
  Supp. App. 57-58.
3
  Appellant’s Br. 15-17.

                                             2
the victim of judges and law enforcement officials who are graduates of Seton Hall

University.4

       Given the frivolity of his unsupported allegations, it is not surprising that Peterson

failed to provide relevant transcripts of the trial and sentencing hearing as required by

Federal Rule of Appellate Procedure 10(b) and Local Appellate Rule 11.1.5 While we are

exceedingly reluctant to dismiss an appeal for failure to comply with procedural rules, we

are authorized to do so by Federal Rule of Appellate Procedure 3(a) and the arguments

here warrant nothing more.6 Peterson provided no record and therefore gave no basis for

us to review his unsupported allegations. Moreover, to the extent that he does present a

legal argument, it is also frivolous and unsupported. We also conclude that his sentence

was within the applicable Guideline range and there is nothing to suggest it was

unreasonable or inappropriate.7

       Accordingly, we will affirm the district court’s judgment of conviction and

sentence.




4
  Id. 15-18.
5
  Even if Peterson could not afford the cost, he could have filed an application pursuant to
28 U.S.C. §753(f) for the court to provide transcripts at the government’s expense. See
L.A.R. 11.1.
6
  See Horner Equip. Int’l, Inc., v. Seascape Pool Ctr., Inc., 884 F.2d 89, 93 (3d Cir.
1989).
7
  United States v. Handerhan, 739 F.3d 114, 119-20 (3d Cir. 2013).

                                              3